            Case 1:21-cv-03418-JMF Document 12 Filed 04/22/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------X
TORIBIO GIL SOSA, individually and on
behalf of others similarly situated,

                                      Plaintiff,
                                                                                 ORDER
                   -against-
                                                                          21-CV-3418 (JMF)(KNF)
THE J R RESTAURANT GROUP LLC
(D/B/A MUSCLE MAKER GRILL),
RYAN JOHNSON, JOSHUA FASS, and
DAVID DOE,

                                       Defendants.
--------------------------------------------------------X
KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE

         IT IS HEREBY ORDERED that a settlement conference shall be held in the above-captioned

action on June 22, 2021, at 2:30 p.m. The conference will be held by telephone. The parties are directed

to call (888) 557-8511 and, thereafter, enter access code 4862532. The parties are also directed to review

and comply with the undersigned’s Procedures Applicable to Cases Referred for Settlement, which may

be found on the Court’s website. As set forth in the procedures, no later than 3 days before the

conference, the parties must provide Judge Fox: (1) a pre-conference letter; and (2) a completed

attendance form; these submissions shall be made via e-mail to: elizabeth_potter@nysd.uscourts.gov.

         Additionally, at least five days prior to the settlement conference, the parties must confer to

engage in good-faith settlement negotiations. Should the parties resolve the litigation prior to the

conference date, they must notify the undersigned, in writing, expeditiously.

Dated: New York, New York                                   SO ORDERED:
        April 22, 2021
